UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    •X


 UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
                                 VIDEO OR TELE CONFERENCE
                      -against-


Hector Santana Sanchez 7:21-cr-00315
                     Defendant(s).
                                                    -X


Defendant Hector Santana Sanchez hereby voluntarily consents to participate in the following
proceeding via 1x1 videoconferencing or [X] teleconferencing:


D Initial Appearance Before a Judicial Officer


       Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


D Guilty Plea/Change of Plea I-Iearing


D BaiI/Detention Hearing


D Conference Before a Judicial Officer - Assignment of Counsel




Hector Santana-Sanchez \^Su<m^t^ ^/^^ Su^S^t^i. 0^-6
Defendant's Signature ff Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Hector Santana-Sanchez Susanne Brody
Print Defendant's Name Print Counsel's Name



This proceeding was conducted by reliable video or/telephpn^conferenging technology.
                                                                ./<;""-   '""   ...,-"?'


                                                 [ ^,4:^""" .//-""""'<—-.
June         2,    2021           \   —^/"          ,/....--'

Date U.S: District Judge/U.S. Magistrate Judge.
